Citation Nr: 0301593	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-07 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for the 
service-connected residuals of a hiatal hernia, currently 
rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to 
December 1945.  This matter originally came before the 
Board of Veterans' Appeals (BVA or Board) on appeal from a 
January 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In an April 26, 2001, decision, the Board denied the 
veteran's request for a higher initial evaluation of his 
service-connected residuals of a hiatal hernia at a 
disability rating greater than 10 percent.  The veteran 
appealed that determination to the United States Court of 
Appeals for Veterans Claims ("the Court").  In a June 18, 
2002, Order, the Court vacated this Board decision and 
remanded the matter to the Board for readjudication of the 
claim consistent with the problems noted in a June 17, 
2002, Joint Motion for Remand and Stay of Proceedings 
("Motion").  The matter is now appropriately back before 
the Board for review.  

The Board observes that in September 2001, the veteran 
filed new claims for entitlement to an increased 
evaluation for his service-connected hearing loss, and for 
entitlement to service connection for a left inguinal 
hernia.  As the Board does not have jurisdiction over 
these original claims, they are accordingly referred back 
to the RO for any necessary development.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required 
by the Veterans Claims Assistance Act of 2000.

2.  The veteran's service-connected residuals of a hiatal 
hernia are productive of symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive 
of severe impairment of health.



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
the veteran's service-connected residuals of a hiatal 
hernia have been approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, Part 4, including § 4.114, Diagnostic Code 7346 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the January 1999 rating decision, the March 
1999 statement of the case, the July 1999 and November 
1999 supplemental statements of the case, and in letters 
from the RO.  The RO also attempted to inform the veteran 
of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in October 1998 and March 
2001, for example. 

Additionally, although the Court's June 18, 2002 remand 
serves to vacate the Board's April 26, 2001, denial and 
its legal efficacy, the Board's prior discussion 
nonetheless remains a matter of record, and one which was 
clearly provided to the veteran.  Examination of the now-
vacated decision reveals that the Board clearly 
articulated the relevant law and regulations and discussed 
these legal provisions in the context of the evidence then 
of record.  In other words, through the Board's April 26, 
2001, denial, the appellant has already had an extensive 
advisement of the evidence that would be required to 
substantiate this claim.

The Board finds that the RO met its duty to assist under 
the VCAA by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, 
noting that it contains service medical records and VA 
treatment records.  Further, the claims file contains 
information indicating that the RO attempted to procure 
the veteran's social security disability records, but was 
informed in an August 2000 communication that these 
records had been destroyed.  The veteran was also given VA 
examinations in October 1998 and June 1999, as well as the 
opportunity to testify at a personal hearing held in June 
1999, and he received additional notice of his opportunity 
to submit evidence in support of his claim in a September 
2002 communication from the Board.

Disability ratings are intended to compensate reductions 
in earning capacity as a result of a specific disability.  
The ratings are intended, as far as can practicably be 
determined, to compensate for the average impairment of 
earning capacity resulting from such disability in 
civilian occupations.  38 U.S.C.A. § 1155.  Evaluation of 
a service-connected disability requires review of the 
entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2.  For an increased rating claim, the 
primary concern is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also 
necessary to evaluate the disability from the point of 
view of the veteran working or seeking employment, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in his favor.  38 
C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be 
assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran was awarded benefits pursuant to 38 U.S.C.A. 
§ 1151 (West Supp. 2002), which provides that when a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability to the veteran by 
reason of VA hospital, medical or surgical treatment, 
disability compensation shall be awarded in the same 
manner as if such disability or aggravation were service-
connected.  As the veteran first expressed disagreement 
with the original assignment of a disability rating in 
this case, the severity of his residuals of a hiatal 
hernia will be considered during the entire period from 
the initial assignment of the disability rating to the 
present, as well as the applicability of staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The Board has reviewed, considered and weighed all of the 
relevant evidence in this case, including pertinent VA 
treatment and examination records, as well as various 
statements and testimony provided by the veteran and his 
son.  

In a January 1997 written statement, the veteran noted 
pain in his arms in shoulders as the result of his hiatal 
hernia.

At an October 1998 VA examination, the veteran complained 
of heartburn and stated that he had used Maalox for 
several years.  The examiner noted that a September 1993 
upper gastrointestinal (GI) series showed a small, sliding 
type hiatal hernia and a disfigured duodenal bulb, while 
an October 1998 upper GI series revealed postoperative 
changes at the level of the distal esophagus and 
questionable deformity of the duodenal bulb and first 
portion of the duodenal sweep, and a one-centimeter 
sliding hiatal hernia.  After clinical examination, the 
diagnoses were: (1) history of duodenal ulcer, status post 
vagotomy and pyloroplasty in 1966; (2) history of hiatal 
hernia, history status post surgery for hiatal hernia in 
1968; and (3) a small sliding scale hiatal hernia.

In his April 1999 Form 9 Appeal to the Board, the veteran 
asserted that he had all of the symptoms listed as 
criteria under 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7346.  He listed symptoms including a 28-pound weight loss 
(from 168 to 140), sharp pain in his diaphragm, gastric 
back-up, nausea, weakness, bad arm and shoulder pains, 
feeling light-headed, and a lack of appetite.  He noted 
that he had a hard time completing chores and yard work.  
He also reported the use of a variety of medications to 
control his symptoms.  

In a June 1999 hearing, the veteran reported pain 
radiating into his arms and shoulders occurring five to 
six days a week, weakness, food backing up, and daily 
vomiting in the mornings and evenings.  He stated that the 
constant use of Maalox was making him dehydrated and 
causing diarrhea.  He reported a weight loss of six to 
eight pounds in the previous year, with a current weight 
of 136 pounds.  The veteran's son also testified, noting 
that the veteran's health had deteriorated over the last 
few years, that his strength was minimal, and that he had 
lost a considerable amount of weight.  

At a June 1999 VA examination, the veteran indicated that 
his symptomatology had increased over the past six months.  
He denied rectal bleeding, but reported significant 
heartburn.  The examiner noted that the veteran was in no 
acute distress and was well-developed, weighing 141 
pounds.  Clinical findings included: (1) slight epigastric 
tenderness; (2) no organomegaly; and (3) good sphincter 
tone, with a pasty, greenish-brown stool in the rectal 
vault.  A stool occult blood test was negative.  There was 
no filling defect.  No ulcer was found, although mucosal 
evaluation was limited.  Diagnoses were: (1) history of 
pyloroplasty and vagotomy for peptic ulcer (1966); (2) 
status post hiatal hernia repair (1968) and (3) minimal 
esophageal reflux with probable duodenal diverticulum.

An August 1999 VA endoscopy report revealed a medium sized 
hiatal hernia and suggested previous peptic ulcer disease.  
The listed impressions were mild esophagitis, hiatal 
hernia, nonspecific gastritis (biopsied), and a deformed 
pylorus and duodenal bulb.

A September 1999 VA treatment record noted a history of 
gastroesophageal reflux.  The veteran reported increased 
symptomatology made worse with coughing, and acid reflux 
at night, worse in the morning.  His weight was 134 
pounds.  Diagnoses were gastroesophageal reflux/hiatal 
hernia and gastritis/reflux esophagitis.  

The veteran's service-connected residuals of a hiatal 
hernia are currently rated 10 percent disabling under 
38 C.F.R. § 4.114, DC 7346.  Under this code, a maximum 60 
percent rating is for assignment when there are symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is applicable when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is available when two or more 
of the symptoms listed under the 30 percent criteria are 
present, with less severity. 

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia, and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined in 38 C.F.R. § 4.14.  
See 38 C.F.R. § 4.113.

Ratings under DC 7301 through DC 7329, inclusive, DC 7331, 
DC 7342, and DC 7345 to DC 7348 will not be combined with 
each other.  A single evaluation will be assigned under 
the diagnostic code that reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such evaluation.  38 C.F.R. § 4.114.

The rating criteria for certain disorders of the digestive 
system were recently revised, effective July 2, 2001.  See 
29 Fed. Reg. 6718 (May 31, 2001).  For example, 38 C.F.R. 
§ 4.112, concerning weight loss, was revised.  For 
purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of 
the individual's baseline weight, sustained for three 
months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with 
inability to regain it despite appropriate therapy.  
"Baseline weight" means the average weight for the two-
year period preceding onset of the disease.  38 C.F.R. 
§ 4.112.  Where the law or regulation changes after the 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
The Board finds that the veteran's symptoms as described 
and documented in the record more nearly approximate a 60 
percent rating, the maximum available under DC 7346.  The 
Board specifically notes the veteran's substantial weight 
loss, from 168 pounds to 134 pounds as of September 1999, 
of recent occurrence according to the veteran and his son.  
The veteran has also reported regular shoulder and arm 
pain, at times radiating all the way to his wrists, as 
well as daily vomiting episodes and heartburn.  Further, 
the veteran has stated that his health has seriously 
declined because of these symptoms.  The Board observes 
that his complaints have been documented on examination, 
and his son confirmed them at the June 1999 hearing, as 
well as reporting his own observations of the 
deterioration of the veteran's health and strength over 
the last few years.  There is also nothing of record to 
contradict this reported level of symptomatology.  The 
Board notes that a veteran cannot offer a medical opinion 
as to causation and etiology, but he can provide 
statements as to his complaints and observable symptoms.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Congress has created the veterans' benefits system to be 
both "paternalistic" and "uniquely pro-claimant."  See 
Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen 
v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 
212 F.3d 1255 (Fed. Cir. 2000).  Accordingly, in a case 
such as this, where the evidence does not preponderate 
against the claim, and in recognition of the 
aforementioned guiding principles and with the application 
of the benefit of the doubt rule, the Board finds that the 
veteran's claim should prevail.  See also 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered other diagnostic codes that may 
apply to afford the veteran a higher rating, but finds 
that, in accordance with 38 C.F.R. § 4.114 and in 
agreement with the RO, the veteran's gastrointestinal 
symptomatology is most appropriately rated under DC 7346, 
reflective of his predominant disability picture.  

The Board has also considered extraschedular evaluation, 
but finds that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the 
current 60 percent rating; (2) necessitated frequent 
periods of hospitalization; or (3) otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability 
picture, further development in keeping with the actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
38 C.F.R. § 4.1 (2002); Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to a higher initial evaluation of 60 percent 
for the veteran's service-connected residuals of a hiatal 
hernia is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

